Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In Claims
(Currently Amended) A vehicle interior component configured to provide a user interface system comprising at least one light source and configured to provide a user interface for interaction with a vehicle occupant , the vehicle interior component comprising:
a composite structure configured to present the user interface to , the composite structure comprising: 
(a) a substrate;
(b) a cover providing an exterior surface, the cover comprising a hole; and
(c) a functional layer between the cover and the substrate;
wherein the user interface 
wherein the functional layer comprises at least one of (a) a soft layer; (b) a foam layer; (c) a fleece layer; (d) a fabric layer; (e) a textile layer; (f) a spacer layer;
wherein the input device comprises a switch coupled through the hole in the cover.

2. (Original) The component of Claim 1 wherein the light display comprises illumination at least partially visible through the exterior surface of the cover.

3. (Original) The component of Claim 1 wherein the input device comprises a first control and a second control; wherein the at least one light source is configured to provide illumination adjacent the first control in response to activation at the first control; wherein the at least one light source is configured to provide illumination adjacent the second control in response to activation at the second control.

4. (Original) The component of Claim 1 wherein the at least one light source is configured to provide illumination for the light display in response to input at the input device.

5. (Original) The component of Claim 1 wherein the switch is coupled through a hole in the functional layer.

6. (Original) The component of Claim 1 wherein the input device is connected to at least one sensor of the user interface system; wherein the at least one light source is configured to provide illumination for the light display in response to input from the sensor.

7. (Original) The component of Claim 1 wherein the substrate comprises a light-transmissive section configured to allow transmission of light from the at least one light source to the light display for the user interface.

8. (Original) The component of Claim 1 wherein the light display is configured for activation in response to input from the input device at the user interface.

9. (Original) The component of Claim 1 further comprising a sensor; wherein the at least one light source is configured to provide illumination at least partially visible through the exterior surface of the cover in response to the sensor sensing proximity of an object.

10. (Original) The component of Claim 9 wherein illumination comprises an icon configured to indicate location of the input device.

11. (Original) The component of Claim 10 wherein the functional layer is positioned between the input device and the cover.
 
12. (Currently Amended) The component of Claim 1 wherein the input device comprises at least one of (a) the switch 

13. (Original) The component of Claim 1 wherein the cover comprises at least one of (a) textile; (b) fabric; (c) leather; (d) artificial leather; (e) polyester; (f) synthetic material; (g) upholstered material; (h) a foil.

14. (Canceled)
15. (Canceled)
16. (Canceled)
17. (Canceled)
18. (Canceled)
19. (Canceled)
20. (Canceled)

Authorization for this examiner’s amendment was given in an interview with Mr. Himanshu Amin on 07/25/2022.

The following is an examiner’s statement of reasons for allowance: withdrawal of Election of species requirement in view of applicant’s cancellation of non-elected claims 14-20; withdrawal of 35 U.S.C. 112, second paragraph rejection of former claims 1-13 in view of above-mentioned Examiner’s amendment of claims 1 and 12; and withdrawal of prior art rejection of former claims 1-13 for reasons mentioned in the interview summary issued on 07/25/2022. 
Prior art of the record does not disclose applicant’s claimed vehicle interior component including at least one light source, the vehicle interior component including: 
a composite structure including: (a) a substrate; (b) a cover providing an exterior surface, the cover comprising a hole; and (c) a functional layer between the cover and the substrate;
wherein the user interface includes (1) an input device; and (2) a light display adjacent the input device; 
wherein the functional layer comprises at least one of (a) a soft layer; (b) a foam layer; (c) a fleece layer; (d) a fabric layer; (e) a textile layer; (f) a spacer layer;
wherein the input device includes a switch coupled through the hole in the cover.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879